THE THIRTEENTH COURT OF APPEALS

                                   13-15-00044-CR


                                  The State of Texas
                                          v.
                                 Joyce Popp Hajovsky


                                On Appeal from the
                       County Court of Wharton County, Texas
                               Trial Cause No. 61643


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 26, 2015